DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission of 6/14/2022 has been entered as compliant. Claim 1 and 3 has been amended and claims 2, 19-22 have been canceled and claims 23 and 24 have been added. Claims 1, 3-18, 23-24 are pending. 
Prior art and 35 USC 112 (b) rejections have been overcome by applicant’s amendments and  Claims 1, 3-18, 23-24directed to elected invention are allowed.

Reasons for Allowance
Claims 1, 3-18 and 23-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-18 and 23-24 are allowed are allowed because the prior art of record Chen, Schepdael individually or in view of Tewari, Arboleya, Berndt applied to dependent do not discloseor teach the particular combinations of elements required by the claims, particularly in view of claims 1 and 18 as amended. Independent claim 1 recites a particular process for treating milk and particular processing involving milk that has been homogenized by "homogenizing the milk while maintaining the milk at a temperature less than 600 C." and "subjecting the homogenized milk to an elevated pressure greater than about 350 MPa, wherein the elevated pressure induces an increase in a temperature of the homogenized milk between a bottom temperature of at least 45°C” and “a limiting temperature of 60°C” such that the temperature of the homogenized milk does not exceed the limiting temperature of 60° C while the homogenized milk is subjected to the elevated pressure." Thus, claim 1 recites particular pressures, temperatures and ranges thereof and further recites milk treatment processing involving elevated pressure processing that induces the temperature of the homogenized milk to increase between a bottom temperature limit of 45°C and an upper temperature limit of 60°C, which is not taught by prior art.
Also see applicant’s arguments presented in applicant’s response of 6/14/2022, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791